DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 25, 27, 29,  and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “an endless roll having an indefinite length and rolled around a central spindle” (21:1-2; 43:2) is not part of the original disclosure.
Regarding claim 29, note that the claimed combination of embossed patterns is considered new matter not previously disclosed. While it is noted that different embossed patterns on gusseted portions are discussed, they include on opposing gusset surfaces not “protruding only inwardly” as claimed; see claim 21. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, 27, 29,  and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the described “endless” web is commonly understood to be a continuous web comprising multiple connected bags it is formed as a roll stock having a definite length, not understood as literally “endless” or without limit.  Note that a web with indefinite length rolled around a spindle would yield a roll of infinite dimension.  The intended scope of the claims are uncertain.
Regarding claim 29, the claimed limitations defining embossed patterns in the gusset portions are in conflict as noted above ie. with protrusions only on an inward facing surface and differing embossing patterns on both sides. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 27 and 43 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Caputa et al. (US 2014/0212078) in view of Johnson (US 3,910,008).
Caputa et al. disclose forming a packaging container from a material roll considered an endless web in the same manner as disclosed (see para. 16) the roll comprising: an expandable plastic tube in a rolled-shape having a front wall 102 and a back wall 104 (see figures 2-3), the front and back walls meeting at sides of the expandable plastic tube, each side of the expandable plastic tube having a gusset portion 120, 130 extending along a length thereof, each gusset portion having gusset segments where a pair of adjacent gusset segments are joined along a common fold line (fig. 2-3), each gusset segment having an inner surface and an outer surface, at least one of the gusset segments having an embossed section; see para. 15. Caputa et al. is considered to discuss variations of selective embossing including of gusseted sidewalls 120 and 130 considered a majority of the gusset segments as claimed; see para. 15-16.  
The embossing procedure is not directly described including as providing protruding mounds and/or only on the inner side of the sections as recited.
Johnson however teaches using an embossed film in a vacuum packaging operation including providing embossed portions as claimed ie. protruding mounds spaced apart and only on one side of the film ; see figures 11a, 14-15 in a manner produced depicted in figure 12 and described in col. 8, lines 17+.  It would have been obvious to one of ordinary skill in the art to produce a roll stock of packaging material with spaced apart embossing on one side, as taught by Johnson, on gusseted portions of only the inner side in the invention to Caputa et al.  Note that Johnson discusses providing embossed portions for creating air pathways in the vacuum packaging operation. Caputa recognizes opposing package panels resisting separation such that the protrusions/mounds enable air to pass and provide vacuum relief.
Regarding claims 25 and 27, mounds of Johnson are unperforated and gusset portions of Caputa are considered as claimed defined by first and second segments joined by common folds to front 102 and back 104 walls (each side defined by only two segments); see figures.  

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. Caputa et al. include a description of sidewalls 102 and 104 in para. 14 “sidewalls 102 and 104 may be embossed to provide a pathway for the evacuation of air…” (emphasis added).  Later in para. 15 discussing other embodiments with “one or both” embossed gusseted segments 120, 130 for providing the same function.  The disclosure of Caputa et al. is considered to provide selective embossing of bag sections/segments for providing air channels for evacuation of the formed bag once in use during packaging such that consideration of each packaging wall panel in combination might also be varied.  The disclosure is not considered limited to a single embodiment with a non-embossed front wall.  The claimed combination is not considered novel given that one of ordinary skill in the art could easily selectively emboss packaging portions as desired in order to provide the release function of one opposing portion to another which is considered as claimed ie. recognizing surface tension between the surfaces.
	Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
	Johnson provides for embossed protrusions in the same manner as claimed ie. on an inwardly facing surface to provide air pathways between film surfaces in a packaging operation. One of ordinary skill in the art could use the teachings of Johnson for providing the gusset film portions in the invention to Caputa for the expected result as disclosed by Caputa.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759